Case: 1:20-cv-00075-GHD-DAS Doc #: 10 Filed: 03/17/21 1 of 3 PagelD #: 42

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
WILLIE EARL CURRY PLAINTIFF
¥. No. 1:20CV75-GHD-DAS
WARDEN JOSH DAVIS DEFENDANT
MEMORANDUM OPINION

This matter comes before the court on the pro se prisoner complaint of Willie Earl Curry, who
challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison
Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The
plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action
against “[e]very person” who under color of state authority causes the “deprivation of any rights,
privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff
alleges that he is being improperly subjected to urinalysis testing because he is being held in
Mississippi Department of Corrections without having been convicted of a crime, For the reasons set
forth below, the instant case will be dismissed for failure to state a claim upon which relief could be
granted,

Factual Allegations

Mr. Curry alleges that he has not been convicted of a crime and thus should not be in the
custody of the Mississippi Department of Corrections, He was incarcerated at the Alcorn County
Correctional Facility during the times relevant to this case. He argues that, because of his alleged
illegal incarceration, he is not subject to the requirement for drug testing of Mississippi inmates.
Based on this belief, Mr. Curry has refused urinalysis testing on at least six occasions, and he has been

found guilty of prison rule infractions for each one. The cumulative effect of these violations has been
Case: 1:20-cv-00075-GHD-DAS Doc #: 10 Filed: 03/17/21 2 of 3 PagelD #: 43

removal of commissary privileges and visitation privileges for a total of fifteen months. He seeks an
end to urinalysis testing and restoration of his privileges, The Court notes that an examination of
records maintained by the Mississippi Department of Corrections reflect that the Defendant has been
convicted in the Circuit Court of Madison County for the attempted exploitation of a vulnerable adult
and for conspiracy to commit a crime. He was sentenced on both counts of conviction on June 28,
2011, to sentences of 10 years and five years; his tentative release date is March 20, 2026.
Heck Bars Relief for Plaintiff's Allegation of Megal Incarceration

In Heck v. Humphrey, 512 U.S. 477, 1148. Ct. 2364, 129 L. Ed, 2d 383 (1994), the Supreme
Court held that there is no requirement of “exhaustion” of habeas corpus remedies in order to proceed
ona claim under § 1983, Instead, a § 1983 claim that calls into question the lawfulness of a plaintiff's
conviction or confinement — or otherwise demonstrates the invalidity of the conviction or confinement
— is not cognizable under § 1983 until such time as a § 1983 plaintiff is able to

prove that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court's issuance of a writ of habeas

corpus, 28 U.S.C, § 2254. A claim for damages bearing that relationship to a

conviction or sentence that has not been so invalidated is not cognizable under § 1983.
Heck v. Humphrey, 114 8, Ct. at 2372; see also Boyd v. Biggers, 31 F.3d 279, 283 (5" Cir, 1994).
Only if the court finds that the plaintiffs § 1983 suit, even if successful, “will not demonstrate the
invalidity of any outstanding criminal judgment against the plaintiff,” should the § 1983 action be
allowed to proceed. See Mackey v. Dickson, 47 F.3d 744, 746 (5 Cir, 1995),

In the present case, the plaintiff's success in his claim against the defendant would necessarily
draw into question the validity of his conviction or sentence. Indeed, his allegation regarding the

legality of his sentence is the basis for his claims, Therefore, the plaintiff must “demonstrate that the

conviction or sentence has already been invalidated,” Heck, 114 S. Ct, at 2372, in order for the § 1983

2.

 
Case: 1:20-cv-00075-GHD-DAS Doc #: 10 Filed: 03/17/21 3 of 3 PagelD #: 44

cause of action to accrue. Mr. Curry has made no such showing; therefore, this allegation must be
dismissed for failure to state a claim upon which relief could be granted under 28 USC. § 1915¢d).
Neitzke v. Williams, 490 U.S. 319, 326 (1989),
Conclusion
For the reasons set forth above, the instant case will be dismissed with prejudice for failure to
state a claim upon which relief could be granted. A final judgment consistent with this memorandum

opinion will issue today.

&

a
SO ORDERED, this, the day of March, 2021, (

SENIOR U.S, DISTRICT JUDGE

 
